On Petition for Rehearing.
PER CURIAM.
The petition for rehearing is denied.
The order for the mandate shall provide that the decree of the Circuit Court be modified, without costs of this court to either party, so that said decree shall not dismiss the bill of complaint upon the merits, but shall deny the injunction and accounting of profits, and shall provide that the complainant recover its damages without costs of the Circuit Court accruing prior to the entry of the decree; the cause to be referred to a master to take 'proofs and report the same with his findings as to the amount of the damages.
Or in case the complainant shall, by writing filed with the clerk of this court within five days from the date hereof, so elect, the order shall provide for the affirmance of the decree of the Circuit Court, with the costs of this court to be paid by the complainant.